Citation Nr: 1730737	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include, gastroesophageal reflux disease (GERD), to include as due to herbicide exposure, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1968 to November 1970, to include service in the Republic of Vietnam (RVN).  The Veteran's decorations for his active service include a Combat Action Ribbon and the Republic of Vietnam Cross of Gallantry.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO in April 2017.  A transcript of the hearing is of record. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include disabilities which are not currently on appeal, was raised by the record during the Veteran's March 2016 hearing before a decision review officer, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a low back disability and GERD are REMANDED to the AOJ.





FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO denied reopening a claim of entitlement to service connection for a low back disability.

2.  The evidence associated with the claims file subsequent to the August 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

3.  In an unappealed August 2005 rating decision, the RO denied the claim of entitlement to service connection for GERD.

3.  The evidence associated with the claims file subsequent to the August 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for GERD.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016). 

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include GERD.  38 U.S.C. § 5108 (2016); 38 C.F.R. § 3.156 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim of Entitlement to Service Connection for a Low Back Disability

The Veteran originally filed a claim of entitlement to service connection for a low back disability in June 1971.  An August 1971 rating decision denied service connection for low back strain based on a finding that the Veteran did not exhibit a low back disability at his separation examination.  The Veteran did not appeal that decision.  In August 2004, the Veteran filed a claim to reopen the claim of entitlement to service connection for a low back disability.  An August 2005 rating decision denied reopening of the claim based on a finding that new and material evidence had not been submitted.  The Veteran did not appeal that decision.  

The pertinent evidence of record that has been received since the August 2005 rating decision includes the Veteran's statements that he has experienced back pain since active service; the Veteran's statements concerning the alleged injury which caused his back disability; statements concerning the severity of his back pain, including methods of treatment and increasing severity; and additional medical treatment records, both VA and private, which show that the Veteran has continued to report symptoms of back pain since service. 

The Board finds that the Veteran's statements that his back pain has existed since his active service and statements regarding the severity of his back pain are new and material.  They are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is warranted.  

Reopening a Claim of Entitlement to Service Connection for GERD

The Veteran originally filed a claim of entitlement to service connection for GERD in August 2004.  An August 2005 rating decision denied the claim based on a finding that the Veteran's GERD was not etiologically related to his active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record since the August 2005 rating decision includes the Veteran's statements that he has continued to have digestive issues, a hiatal hernia, and other symptoms of GERD since his separation from active service; as well as VA and private treatment notes showing that the Veteran receives treatment and medication management for his GERD symptoms.  Furthermore, at his April 2017 Board hearing, the Veteran specifically asserted that his symptoms originated as due to his exposure to herbicides in Republic of Vietnam, which contaminated his drinking water.

The Board finds that the evidence that has been received since the August 2005 rating decision is new and material.  The evidence is not cumulative or redundant of evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that reopening the Veteran's claim of entitlement to service connection for GERD is warranted. 


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for a low back disability is reopened.  To that extent only, the appeal is granted. 

New and material evidence has been presented and the claim of entitlement to service connection for a gastrointestinal disability, to include GERD, is reopened.  To that extent only, the appeal is granted. 


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided. 

With regard to the Veteran's claim of entitlement to service connection for a low back disability, the Board notes that in October 2012, the Veteran was afforded a VA examination for his back.  At that time, the Veteran reported that while serving in RVN, he jumped off of a trail and fell down a steep slope, landing on his back.  The Veteran further reported that he was evacuated from the field, spent a couple of days on bed rest, and that he had low grade back pain since that time.  He reported that he never underwent surgery or physical therapy, but instead treated it only with medication and at home-remedies.  The examiner opined that the claimed disorder was less likely than not incurred in or caused by the claimed in-service event, or illness.  The examiner rationalized that there was no evidence of complaint or evaluation for treatment of a back disability until 38 years after service and that the Veteran served for an additional one and a half years without further complaints.  

The Board finds that the examiner failed to consider the Veteran's lay statements as to onset and continuity of symptomatology.  Furthermore, the examiner did not seem to adequately consider the fact that the Veteran filed for service connection for his back disability as early as 1971, about one year after his separation from active service, clearly indicating that he was experiencing back pain since at least that point.  Thus, the October 2012 VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection. 

In addition, the Board notes that at this April 2017 Board hearing, the Veteran reported that he had been experiencing low back pain since his separation from active service, but that he dealt with it privately due to the fact that doctors prescribed him muscle relaxers which he could not take while working.  Additionally, the Veteran's wife corroborated his statements at the Board hearing, indicating that she often would apply over-the-counter ointment or medication and try to massage the Veteran's back to relieve discomfort.  

In light of the above, the Board finds that the Veteran should be afforded a new VA examination to determine the nature of any low back disability.

With regard to the claim of entitlement to service connection for a gastrointestinal disability, specifically GERD, to include as due to herbicide exposure, the Board notes that further development is required as well.  The Veteran has reported that he has had GERD since his separation from service.  Specifically, the Veteran reports that as a result of herbicide exposure and the quality of drinking water while in RVN, he sustained a hiatal hernia, and subsequently, GERD.  A review of the STRs was silent as to any treatment for or complaints of gastrointestinal disabilities.  

Private and VA treatment records show a diagnosis of and a treatment history for GERD.  Medical notes from July 2009 from the Veteran's private treatment provider indicate treatment and medication as early as 2004 for intestinal problems, and that the Veteran remained on medication to control his GERD symptoms.  

In light of the documented treatments, medication, and complaints of gastrointestinal disorders, as well as the Veteran's assertions as to onset and etiology, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder, to include GERD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.

Based upon the examination results and the review of the record, the examiner should identify any and all diagnoses of low back disabilities and make a determination as to whether the identified low back disabilities are a disease, a defect, or are the result of an injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should consider that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" are defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.

Once all diagnoses have been identified and characterized as a disease, defect, or result of an injury, the examiner should provide the following opinions:

	a) With regard to any diagnosed low back disability 	(disease or disability resulting from injury ONLY), the 	examiner should provide an opinion as to whether it is 	at least as likely as not (50 percent or greater 	probability) that the disability is related to active 	service.

b) For any disability determined to be a defect, is it at least as likely as not (50 percent or better probability) that the Veteran developed superimposed low back pathology as a result of his active service?   

The rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his gastrointestinal disability, to specifically include GERD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability, to specifically include GERD, is etiologically related to the Veteran's active service, to include herbicide exposure sustained therein.  

In forming the opinion, the examiner should specifically consider the Veteran's statements regarding the onset of his gastrointestinal symptoms, to include as due to herbicide exposure and drinking water. 

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination reports and any medical opinions provided comport with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


